Title: From George Washington to Azariah Dunham, 18 June 1780
From: Washington, George
To: Dunham, Azariah



Sir
Head Quarters Springfeild 18th June 1780

The inclosed Memorandum was put into my hands a few days ago by Genl Forman—By this you will perceive that there are several thousand Bushels of Indian Meal in the County of Monmouth belonging to the public, in the greatest danger of spoiling if it is not already damaged. I must request you to fall upon the most expeditious method of having what is fit for use brought to Morris Town. I am Sir yr most obt Servt.
